DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 10/5/2021.  Claims 10 through 21 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see page 8 of 13, filed 10/5/2021, with respect to Specification objections and 112(b) indefinite rejection have been fully considered and are persuasive.  Both the objection to the Specification and 112(b) indefinite rejection of claim 16 have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 9-13 out of 13, filed 10/5/2021 have been fully considered but they are not persuasive.  The arguments against the previous action have been considered but are moot 
Regarding the amended limitations, a new ground(s) of rejection is made in view of previously cited references in addition to Bonfigt et al. (US-2011/0125382; hereinafter Bonfigt; already of record).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "…the curve negotiation…" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is also rejected since the claim is dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-2012/0130612; hereinafter Watanabe; already of record) in view of Tuhro et al. (US-2016/0090071; hereinafter Tuhro; already of record).
Regarding claim 10, Watanabe discloses a method for operating a motor vehicle (see Watanabe at least [0070]-[0071]), the method comprising: 
…
detecting an instantaneous steering angle of the motor vehicle during the emergency braking operation (see Watanabe at least [0029] and Fig 1A which detail a steering angle sensor sending detection signals to the brake control unit); and 
activating the secondary braking system as a function of the detected steering angle (see Watanabe at least [0028]-[0030] where the brake control unit 1 adjusts brake pressure according to the detected vehicle motion, and the vehicle motion is inherently based on the steering angle, not to mention a rollover tendency requires a yaw rate which is also inherently based on the steering angle.  Additionally, braking is controlled with respect to various sensors, such as steering angle sensor 15); 
wherein a brake force to be adjusted is determined (see Watanabe at least [0054] where brake control section 200 actuates brakes when determining that there is a tendency of rollover of the vehicle), wherein a lateral cornering force or lateral cornering forces of the wheels are determined as a function of the steering angle (see Watanabe at least [0059] where a steering angle, such as the vehicle’s turning direction depicted in Fig 4A, results in variable loading on each of the vehicle’s wheels which in turn effects the slip ratios of each wheel, resulting in variable cornering forces), taking into account a driving speed of the motor vehicle and a friction coefficient between the wheels and the roadway (see Watanabe at least [0047] which details the potential for vehicle rollover when abrupt steering occurs, which is directly impacted by the frictional force between wheels and road in addition to a vehicle’s current state of motion).
However, Watanabe does not explicitly disclose:
activating a secondary braking system of the motor vehicle during an emergency braking operation so that a wheel brake for each of a plurality of wheels generates a same brake force, wherein the motor vehicle includes a primary braking system and the secondary braking system, wherein each of the plurality of wheels of the motor vehicle is assigned the wheel brake, which is hydraulically actuatable by the primary braking system and the secondary braking system; 
Tuhro, in the same field of endeavor, teaches:
activating a secondary braking system of the motor vehicle during an emergency braking operation (see Tuhro at least [0020] which teaches the electric parking brake sending a signal to a so that a wheel brake for each of a plurality of wheels generates a same brake force (see Tuhro at least [0018] which describes the potential for the electric parking brake to be a cable puller type system capable of independent modulation, which would reason that the actuation could be synced between all of the wheels to apply an even force on all of the working brakes), wherein the motor vehicle includes a primary braking system and the secondary braking system (see Tuhro at least [0016] which teaches a service brake and an electric parking brake), wherein each of the plurality of wheels of the motor vehicle is assigned the wheel brake, which is hydraulically actuatable by the primary braking system and the secondary braking system (see Tuhro at least [0017]-[0019] which teach the service brake system as being a conventional hydraulic system and the electric parking brake sending a signal to the controller to activate a hydraulic actuator); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watanabe with the primary and secondary braking systems of Tuhro to provide further stability to an electric parking brake system which takes control during the event that the primary service brake system experiences failure or complications (see at least [0019]).
Regarding claim 11, Watanabe in view of Tuhro teach the method as recited in claim 10, further comprising: 
detecting an instantaneous velocity of the motor vehicle in the emergency braking operation, wherein the secondary braking system is activated as a function of the instantaneous velocity (see Watanabe
Regarding claim 15, Watanabe in view of Tuhro teach the method as recited in claim 10, wherein a setpoint steering angle which is predefinable by a steering wheel of the motor vehicle is detected as the steering angle (see Watanabe at least [0029]).  
Regarding claim 17, Watanabe in view of Tuhro teach the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.  Watanabe additionally discloses …a device for operating a motor vehicle comprising: a control unit (see at least [0027])…
Regarding claim 18, Watanabe in view of Tuhro teach the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.  Watanabe additionally discloses a motor vehicle, comprising: a front wheel axle; a rear wheel axle (see Watanabe at least [0034]); a primary braking system; at least one drive unit (see Watanabe at least [0026]); and a control unit (see Watanabe at least [0027])…   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro as applied to claim 10 above, and further in view of Bonfigt et al. (US-2011/0125382; hereinafter Bonfigt; already of record).
Regarding claim 12, Watanabe in view of Tuhro teach the method as recited in claim 10.  However, neither Watanabe nor Tuhro teach the friction coefficient is ascertained as follows: (i) by estimation, if the friction coefficient has not been ascertained prior to initiating the curve negotiation, based on previously ascertained friction coefficients; or (ii) by a one-channel pressure modulation, prior to initiating the curve negotiation, in which the brake force or the hydraulic pressure is adjusted to be oscillating to ascertain, based on a resulting vehicle reaction, what torque the wheels of the motor vehicle are capable of generating or whether the wheels lock, for determining the instantaneous friction coefficient therefrom.  
Bonfigt, in the same field of endeavor, teaches the friction coefficient is ascertained as follows: (i) by estimation, if the friction coefficient has not been ascertained prior to initiating the curve negotiation, based on previously ascertained friction coefficients (see Bonfigt at least [0042] and [0045]-[0046] where a wheel-related actual coefficient of friction is computed in step 101 and then a wheel-related coefficient of friction is estimated in step 102 via analyzing the current wheel-related actual coefficient of friction.  These values are then used to determine a limit value Mg for a torque which can be limited via brake control); or (ii) by a one-channel pressure modulation, prior to initiating the curve negotiation, in which the brake force or the hydraulic pressure is adjusted to be oscillating to ascertain, based on a resulting vehicle reaction, what torque the wheels of the motor vehicle are capable of generating or whether the wheels lock, for determining the instantaneous friction coefficient therefrom.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Watanabe in view of Tuhro with an estimated coefficient of friction as taught by Bonfigt because it is preferred method which can be verified by sensor systems within the vehicle (see Bonfigt at least [0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro and Bonfigt as applied to claim 12 above, and further in view of Poggenburg et al. (US-2002/0030406; hereinafter Poggenburg; already of record).
Regarding claim 13, Watanabe in view of Tuhro and Bonfigt teach the method as recited in claim 12 … wherein the adjusted brake force is reduced with increasing steering angle (see Watanabe at least [0029] where braking forces are adjusted according to detected vehicular yaw).  
Although Bonfigt teaches a Kamm circle which includes cornering forces and braking forces (see at least Fig 3 and [0049]), neither Bonfigt nor Watanabe nor Tuhro explicitly teach a brake force to be adjusted is determined with a Kamm circle, and …
Poggenburg, in the same field of endeavor, teaches a brake force to be adjusted is determined with a Kamm circle (see Poggenburg at least [0005] which teaches the use of Kamm’s circle to help determine the proper braking forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Watanabe in view of Tuhro and Bonfigt with a proper braking force as taught by Poggenburg to prevent oversteer or other unstable conditions that occur when excessive braking is applied.  Kamm’s circle is a known method for calculating forces required for proper braking and the resultant forces experienced.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro as applied to claim 10 above, and further in view of Goebels et al. (US-2005/0140207; hereinafter Goebels; already of record).
Regarding claim 14, Watanabe in view of Tuhro teach the method as recited in claim 10.  However, neither Watanabe nor Tuhro teach an actual steering angle between a vehicle longitudinal axis of the motor vehicle and a longitudinal axis of a steerable wheel of the motor vehicle is detected as the steering angle.
Goebels, in the same field of endeavor, teaches an actual steering angle between a vehicle longitudinal axis of the motor vehicle and a longitudinal axis of a steerable wheel of the motor vehicle is detected as the steering angle (see Goebels at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Watanabe in view of Tuhro with the steering angle calculation as taught by Goebels for the use of generating accurate data to calculate the lateral acceleration of a vehicle, contributing to more refined braking control (see Goebels at least [0036).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro as applied to claim 10 above, and further in view of Bordes et al. (US-2014/0316666; hereinafter Bordes; already of record).
Regarding claim 16, Watanabe in view of Tuhro teach the method as recited in claim 10.  However, neither Watanabe nor Tuhro teach during the emergency braking operation, the brake force is adjusted to be oscillating.  
Bordes, in the same field of endeavor, teaches during the emergency braking operation, the brake force is adjusted to be oscillating (see at least [0042]-[0044] where the pulsing, which may be once or more than once, is described in an example to be “pulsed three times in quick succession”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Watanabe in view of Tuhro with the brake force oscillation of Bordes for the benefit of a slow controlled deceleration, which is not only safe for the occupants but also can prolong a brake pad’s life as well as a brake rotor’s lifespan from preventing excessive heat buildup which may lead to warpage (see at least [0045)).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro as applied to claim 10 above, and further in view of Poggenburg et al. (US-2002/0030406; hereinafter Poggenburg; already of record).
Regarding claim 20 and analogous claims 19 and 21, Watanabe in view of Tuhro teach the method of claim 10, the analogous motor vehicle of claim 18, and the analogous device of 17.  However, neither Watanabe nor Tuhro teach a brake force to be adjusted is determined with a Kamm circle.  
Poggenburg, in the same field of endeavor, teaches a brake force to be adjusted is determined with a Kamm circle (see Poggenburg at least [0005] which teaches the use of Kamm’s circle to help determine the proper braking forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Watanabe in view of Tuhro with a proper braking force as taught by Poggenburg to prevent oversteer or other unstable conditions that occur when excessive braking is applied.  Kamm’s circle is a known method for calculating forces required for proper braking and the resultant forces experienced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES M MCPHERSON/Examiner, Art Unit 3663